Citation Nr: 0108133	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  98-18 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral hip 
disorder.  

2. Entitlement to service connection for a bilateral elbow 
disorder.  

3. Entitlement to service connection for a bilateral wrist 
disorder.  

4. Entitlement to service connection for a bilateral shoulder 
disorder.  

5. Entitlement to service connection for a right knee 
disorder.  

6. Entitlement to a compensable rating for hemorrhoids.  

7. Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee and right ankle.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
April 1998.  The veteran's DD-Form 214 is not of record, 
however, the veteran's service medical records span from 1978 
to 1998.  Therefore, the Board accepts this as adequate 
verification of the veteran's service.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal, with respect to a right knee disorder, 
hemorrhoids, and traumatic arthritis of the left knee and 
right ankle, arises from a June 1998 rating decision, in 
which the RO denied the veteran's claim for service 
connection for a right ankle disorder, and granted service 
connection for hemorrhoids and traumatic arthritis of the 
left knee and right ankle.  These disabilities were found to 
be noncompensable and 10 percent disabling, respectively, 
effective from May 1998.  The veteran filed an NOD in 
September 1998, and the RO issued an SOC in October 1998.  
The veteran filed a substantive appeal in November 1998.  

The present appeal, with respect to bilateral hip, elbow, 
wrist, and shoulder disorders, arises from a December 1998 
rating decision, in which the RO denied the veteran's claims.  
The veteran filed an NOD in February 1999, and the RO issued 
an SOC in March 1999.  The veteran filed a substantive appeal 
in April 1999.  In November 2000, the veteran testified 
before the undersigned Board Member during a travel board 
hearing at the VARO in Columbia, SC.  

The Board additionally notes that the veteran had perfected 
an appeal as to the issues of tinnitus and bilateral hearing 
loss.  During his travel board hearing, the veteran withdrew 
those issues from appellate status, and thus, they are not 
before the Board at this time.  


FINDINGS OF FACT

1. Service medical records reflect diagnoses on a number of 
occasions of chronic bilateral patella tendonitis as well 
as RPPS (retropatellar pain syndrome).  

2. Upon VA examination in June 1998, the veteran complained 
of chronic pain in his right knee, and clinical evaluation 
revealed no abnormalities, with an X-ray study within 
normal limits.  

3. The veteran does not currently suffer from a clinically 
diagnosed disorder or disability associated with his right 
knee.  

4. The preponderance of the evidence is against the veteran's 
claim that he suffers from a right knee disorder.  


CONCLUSION OF LAW

The veteran does not suffer from a current disability 
associated with a right knee disorder.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records, reflects 
that in April 1978, he underwent an enlistment medical 
examination.  On clinical evaluation, no complaints or 
abnormal findings were reported.  During the course of the 
veteran's service, he received medical treatment for both of 
his knees, and he was diagnosed on a number of occasions with 
chronic bilateral patella tendonitis as well as RPPS.  The 
veteran was also treated in December 1978 and March 1979, for 
pain in his right wrist and hand.  Diagnoses included mild 
bursitis and sprained fingers, respectively.  Additionally, a 
Moncrief Army Community Hospital radiographic report, dated 
in April 1997, revealed an elongated calcification near the 
superior lip of the left acetabulum, which was thought to be 
an old ligamentous or muscular calcification.  During a 
retirement/separation medical examination in January 1998, in 
a Report of Medical History, the veteran noted that his knees 
were bad, as well as his right elbow.  The veteran was also 
noted to suffer from polyarthraglias.  In a Report of Medical 
Examination, on clinical evaluation, the veteran's right arm 
was noted to be lacking five degrees of full extension, and 
that he suffered from right AC (acromioclavicular) crepitus 
as well as bilateral RPPS.  In box #74, Summary of Defects 
and Diagnoses, the examiner listed polyarthralgias.  

In May 1998, the veteran submitted to the RO a VA Form 21-526 
(Veteran's Application for Compensation or Pension), in which 
he filed claims for service connection, inter alia, for a 
bilateral knee disorder, hemorrhoids, and residuals of a 
fracture of the right ankle.  

In June 1998, the veteran underwent a number of VA 
examinations.  During a general medical examination, the 
veteran's complaints included chronic bilateral knee pain, 
recurrent hemorrhoids, chronic right ankle pain, and left hip 
pain.  On clinical examination, the veteran's musculoskeletal 
system was reported as unremarkable.  The veteran also 
underwent a VA joints examination.  He reported that he 
suffered from chronic right ankle pain which he treated with 
Motrin.  He described pain with all activities, even with 
rest.  The veteran indicated that he did not have any 
particular increase in pain with any activity but stated that 
his ankle hurt all the time.  He reported suffering from pain 
in both his knees, which he indicated increased when he stood 
for long periods of time.  He also reported being unable to 
go running.  

On clinical evaluation, the veteran's knees exhibited a full 
range of motion.  The knees were stable to varus and valgus 
stress, as well as anterior and posterior drawer stress.  
There was no effusion present, and there were negative 
McMurray's and Apley compression tests bilaterally, as well 
as negative Lachman's and pivot shift tests.  In addition, 
both knees were nontender around the patellofemoral joint and 
had no tenderness on patellofemoral compression.  There was 
no crepitus present, and medial and lateral joint lines were 
nontender.  Radiographic study reflected minimal degenerative 
changes in the left knee, with no degenerative changes in the 
right knee.  Clinical evaluation of the veteran's right 
ankle, in particular, revealed 25 degrees of dorsiflexion to 
35 degrees of plantar flexion.  There was tenderness on the 
medial shoulder of the talus anteriorly.  Radiographic study 
of the right ankle revealed minimal degenerative changes.  

The examiner's diagnosis was bilateral knee pain, with no 
clinical evidence of patellofemoral or other joint disease, 
or evidence of intra-articular pathology.  It was noted that 
historically, the veteran's pain sounded like early 
patellofemoral joint disease, but that there was no clinical 
finding to support this finding.  Additionally, the examiner 
diagnosed status post right ankle fracture by history.  

Additionally, the veteran also underwent a VA rectum and anus 
examination.  He reported first suffering from rectal 
bleeding about 15 to 16 years previously, and that the 
episodes were intermittent and associated with pain.  The 
veteran reported being diagnosed with thrombosed hemorrhoids 
and suffering recurrent flare-ups, but that treatment with 
sitz baths and use of suppositories provided relief.  On 
clinical evaluation, the examiner noted that the veteran 
suffered from external hemorrhoids which were moderate in 
size and nontender.  Proctoscopy was reported as not being 
tolerated by the veteran, so the examiner was unable to 
determine if the veteran suffered from internal hemorrhoids.  
The examiner's diagnosis was small, non-thrombosed, external 
hemorrhoids.  

In November 1998, the veteran submitted a VA Form 9, in which 
he reported that his right knee was more painful than his 
left knee; that his left knee gave out on him from time to 
time, and was chronically painful; that his right ankle hurt 
when the weather was cold; and that his shoulders, elbows, 
wrists, and hips were also painful.  

In November 2000, the veteran testified before the 
undersigned Board Member during a travel board hearing at the 
VARO in Columbia.  With respect to his hemorrhoids, the 
veteran reported that they were painful and bled during most 
bowel movements, and forced him on occasion to be careful how 
he sat down.  With respect to his right knee, the veteran 
reported that both his knees began to hurt eight to nine 
years previously, as a result of Army physical training (PT).  
The veteran indicated that his knees exhibited crepitus, and 
that he took Naprosyn for the pain.  As for his right ankle, 
the veteran testified that his right ankle hurt when he 
walked, or when he stood for long periods of time.  In 
addition, the veteran reported that the pain in his left 
shoulder was worse than in his right, with elevation of his 
left shoulder causing pain.  With respect to his wrists, the 
veteran reported suffering from pain, and stated that he had 
been an administrative specialist in service, and had done a 
great deal of typing.  He also testified that he experienced 
a great deal of pain in his hips, and he treated this with 
Naprosyn, as he treated all his other joint pain.  

In addition to his testimony, the veteran submitted 
additional evidence in support of his claim.  This consisted 
of copies of the above noted Moncrief Army Community Hospital 
radiographic reports, dated in April 1997.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the substantive law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet.App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The RO and the Board were required by law until very 
recently, to assess every claim before completing 
adjudication as to its merits under substantive law, to 
determine whether it was well grounded, pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the United 
States Court of Appeals for Veterans Claims had issued a 
decision holding that VA was not permitted to assist a 
claimant in developing a claim which was not well grounded.  
Morton v. West, 12 Vet.App. 477 (July 14, 1999), en banc 
review denied, 13 Vet.App. 205 (1999) (per curiam), remanded 
sub nom. Morton v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 
2000) (unpublished per curiam order), opinion withdrawn and 
appeal dismissed, 14 Vet.App. ___, No. 96-1517 (Nov. 6, 2000) 
(per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), the following new sections are to be 
codified in title 38, United States Code, with respect to the 
duty to assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).

As can be seen above, the Veterans Claims Assistance Act of 
2000 has amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present appeal before the Board.  The Board 
must, therefore, assess whether the development of the 
veteran's claim and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.

The Board is cognizant that the veteran's service medical 
records have been obtained, and he has undergone a VA 
examination.  Furthermore, the veteran has testified before 
the undersigned Member of the Board.  In the SOC, the veteran 
was advised of the evidence required to substantiate his 
claim.  The veteran has not identified any additional 
relevant evidence.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
VCAA have been satisfied in this case.  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of the analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage, supra, at 493.  Therefore, even without the well-
grounded-claim requirement, a veteran who has made a showing 
of in-service incurrence or aggravation of a disease or 
injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).  
Moreover, as noted above, with respect to any assertion of a 
fact requiring professional medical expertise, "lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus".  Bostain v. West, 11 
Vet.App. 124, 127 (1998).

The veteran has contended that he suffers from a chronic 
right knee disorder, and that it is a result of active 
service.  Following a review of the medical evidence and 
applicable regulations, the Board finds the preponderance of 
the evidence is against the veteran's claim.  

In reaching this conclusion, the Board is cognizant of the 
veteran's complaints in service of bilateral knee pain.  The 
veteran was diagnosed on a number of occasions with chronic 
bilateral patella tendonitis as well as RPPS, and he was 
placed on medical profile.  The most recent medical evidence 
of record reflects that, on VA examination in June 1998, the 
veteran reported suffering from chronic pain in his right 
knee.  Clinical evaluation of the right knee during both the 
"general" and "joints" examinations was within normal 
limits.  The veteran's right knee evidenced a full range of 
motion, with no laxity or other appreciable abnormality.  A 
radiographic study of the right knee reflected no evidence of 
degenerative changes.  

The examiner noted in his impression that the veteran 
suffered from bilateral joint pain, and that there was no 
clinical evidence of patellofemoral or other joint disease, 
or evidence of intra-articular pathology.  The examiner also 
noted that historically, while the veteran's pain sounded 
like he was suffering from early patellofemoral joint 
disease, there was no clinical finding to support this 
conclusion.  

Therefore, given the most recent medical findings, which 
reflect the veteran's complaints of pain with no discernable 
abnormality of his right knee, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right knee disorder.  See 
Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), in 
which the Court held that a diagnosis of pain cannot, without 
connection to an underlying condition and a medical nexus to 
service, warrant service connection.  See also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992), in which the Court 
held, "in the absence of proof of a present disability, 
there can be no valid claim." 

The veteran has been very specific in asserting that he 
suffers from a right knee disorder and that this is related 
to service.  While the Board does not doubt the sincerity of 
the veteran's contentions in this regard, any determination 
as to the existence of a disability and its medical causation 
must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the veteran 
suffers from a right knee disorder.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 and Supp. 2000); 38 C.F.R. § 3.303 (2000). 

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a right knee disorder, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

REMAND

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  This duty to assist includes conducting a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment and prior 
examinations.  Precedential caselaw of the United States 
Court of Appeals for Veterans Claims has confirmed this 
obligation over the years.  See Green v. Derwinski, 1 
Vet.App. 121 (1991); Lineberger v. Brown, 5 Vet.App. 367, 369 
(1993); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see 
also 38 C.F.R. § 3.326 (2000).  

Furthermore, as noted above, recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases.  See Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the present case, the Board finds 
that further procedural development is required before the 
Board may reach a decision as to the veteran's issues on 
appeal pertaining to hemorrhoids, traumatic arthritis of the 
left knee and right ankle, as well as bilateral hip disorder, 
bilateral elbow disorder, bilateral wrist disorder, and 
bilateral shoulder disorder.  

With respect to the veteran's service-connected disabilities 
of hemorrhoids and traumatic arthritis of the left knee and 
right ankle, the Board is cognizant that the veteran was last 
medically examined in June 1998, some 2 1/2 years ago.  The 
veteran has since complained that his hemorrhoids swell, 
bleed, and are very painful.  In addition, the veteran has 
contended that his left knee and right ankle are chronically 
painful, and effect his functional ability.  Furthermore, 
both the left knee and right ankle evidence arthritic 
changes.  The Board is not competent to ascertain the degree 
to which a disability has manifested itself without a solid 
foundation in the record, grounded in medical evidence.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  Therefore, given the 
number of years since the veteran was last afforded a VA 
examination with respect to his service-connected 
disabilities, and the need for more current findings, the 
Board believes the veteran should undergo a current VA 
examination to better assess his level of disability.  

With respect to complaints of pain associated with his 
shoulders, wrists, elbows, and hips, during his separation 
medical examination, the veteran's right arm was lacking five 
degrees of full extension, and he suffered from right AC 
crepitus.  In addition, the veteran was reported to suffer 
from polyarthralgias.  Service medical records also reflect 
that the veteran was diagnosed with right wrist bursitis, and 
a Moncrief Army Community Hospital X-ray report noted 
findings of an elongated calcification near the superior lip 
of the veteran's left acetabulum.  

The Board is cognizant that the veteran retired from active 
service after serving 20 years.  His service medical records 
reflect complaints of pain, and he has continued to complain 
of joint pain since service.  However, he has not been 
afforded a VA medical examination.  As the pertinent language 
above with respect to the VCAA reflects: 

In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary . . . shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to 
make a decision on the claim.

In this instance, given the veteran's complaints in service 
and the medical findings at separation, as well as the new 
provisions of law set out in the VCAA, to include the duty to 
assist under new section 5103A, the Board believes the 
veteran should be afforded a VA medical examination prior to 
a determination on his claim with respect to his shoulders, 
elbows, wrists, and hips.  In this respect, the veteran's 
current level of disability, if any, as to his claimed 
disorders can be assessed, and an opinion rendered, if 
possible, as to the etiology of any identified medical 
conditions.  

Finally, the Board recognizes that the Court has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.  
In view of the Court's holding in Fenderson, the RO should 
consider whether the veteran is entitled to a "staged" rating 
for his service-connected hemorrhoids and traumatic arthritis 
of the left knee and right ankle, as the Court has indicated 
can be done in this type of case.

In view of the foregoing, further appellate consideration 
will be deferred, and the veteran's claims will be REMANDED 
to the RO for the following action:  

1. The RO should ask the veteran whether 
he has received any treatment for his 
hemorrhoids, left knee or right ankle, 
shoulders, elbows, wrists, or hips.  
Based upon his response, the RO should 
obtain copies of any pertinent 
treatment records referable to 
treatment from the identified 
source(s), and associate them with the 
claims folder.  

2. The veteran should be scheduled for a 
medical examination(s) to evaluate the 
nature and extent of his hemorrhoids, 
traumatic left knee and right ankle, 
as well as his claimed disorders of 
the shoulders, elbows, wrists, and 
hips.  Before evaluating the veteran, 
the examiner should review the claims 
folder, including a copy of this 
Remand and any evidence added to the 
record.  A notation reflecting that 
such has been accomplished should be 
included in the examination report.  
The examiner's report should fully set 
forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In particular, the 
examiner should evaluate the veteran's 
hemorrhoids and determine if they are 
large or thrombotic, irreducible, or 
result in fissures.  

3. With respect to the veteran's left 
knee and right ankle, the examiner 
should report on the level of the 
veteran's pain due to his left knee 
and right ankle disabilities, the 
effect such pain has on the veteran's 
functional ability, and whether pain 
could significantly limit functional 
ability during flare-ups or when the 
joint is used repeatedly over a period 
of time.  With respect to the 
veteran's other musculoskeletal 
complaints, the examiner should 
identify any medical disorders found, 
and if possible, determine the 
etiology and whether they are related 
to service.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

4. Regarding the examination(s) scheduled 
in connection with this Remand, and 
the RO's preliminary request for 
additional evidence, the veteran is 
hereby advised that his cooperation 
with the RO is necessary, and of the 
consequences of a failure to report 
for any scheduled examination without 
good cause, or failing to assist in 
providing any other evidence deemed 
necessary, pursuant to 38 C.F.R. §§ 
3.158, 3.655 (2000).  

5. Thereafter, the RO should review the 
examination report and ensure that it 
includes all of the requested findings 
and opinions.  If not, the report 
should be returned to the examiner(s) 
for corrective action.  

6. Upon completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claims, 
ensuring that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished an SSOC concerning all 
evidence added to the record since the 
last SOC.  Thereafter, the veteran and 
his representative should be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



